Exhibit 10.5

FIRST BANKSHARES, INC.

FORM OF

EMPLOYEE STOCK OPTION AGREEMENT

THIS AGREEMENT made and entered into as of the          day of             ,
200    , between First Bankshares, Inc., a Virginia corporation, (hereinafter
called the “Company”) and                                         , (hereinafter
called the “Employee”);

WHEREAS, the Company has determined that it is in the best interests of the
Company to provide an incentive to Employee to acquire a proprietary interest in
the Company and, as a stockholder, to share in its success, thus creating an
added incentive for each Employee to counsel and consult effectively for the
Company and in the Company’s interest;

WHEREAS, the Company maintains the First Bankshares, Inc. Stock Option Plan,
(hereinafter the “Plan”);

WHEREAS, participation in the Plan is effected by an award of the Board of
Directors and the execution of this Stock Option Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants hereafter set forth and
for other good and valuable consideration, the parties hereby agree as follows:

SECTION ONE

GRANT OF OPTION

The Company hereby grants to Employee, as of                      , 200    , as
a matter of this separate Agreement and not in lieu of any other compensation,
the right and option (hereafter called the “Option”,) to purchase             
whole shares of authorized, but unissued, common stock of the Company, on the
terms and conditions herein set forth. The Option granted hereunder shall be
exercisable by Employee, subject to all terms and conditions set forth in the
Plan and this Agreement. The Option is intended by the parties hereto to be, and
shall be treated as, an incentive stock option (as such term is defined under
Section 422 of the Internal Revenue Code of 1986).

SECTION TWO

PRICE OF OPTION SHARES

The purchase price of the shares of common stock subject to this Option shall be
             and              Dollars ($            ) per share.

SECTION THREE

INSTALLMENT EXERCISE

Subject to such further limitations as provided herein, this Option shall become
exercisable in installments, the Employee having the right hereunder to purchase
from the Company the following number of shares upon exercise of the Option on
and after the following date, in cumulative fashion:

(a) on and after the date of grant, up to              shares.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Option shall be exercisable in full in the
event of a Change in Control (as defined in the Plan.)

SECTION FOUR

DEADLINE FOR EXERCISE OF OPTION

Subject to the terms of this Agreement, this Option may be exercised by
Employee, in whole or in part, at any time within a period of (10) years from
the day and year of the Option first above written.

SECTION FIVE

PROCEDURE FOR EXERCISE OF OPTION

Employee shall exercise the Option by written notice to the Company, which
notice shall specify the number of whole shares to be purchased and the
effective date of the exercise (which shall be a date coinciding with or
following the Company’s receipt of such notice), and which shall be accompanied
by a personal or cashier’s check in full payment of the option price for such
shares or by surrender of shares of the Company’s common stock with a fair
market value equal to the option price for such shares. Until the Company
receives such proper notice and payment, the Employee shall have no rights in
the optioned shares of stock.

Employee agrees that none of the shares purchased by him under this Option shall
be resold, except in accordance with Securities and Exchange Commission Rule
144, if applicable.

SECTION SIX

LIMITATIONS ON TRANSFER OF OPTION

This Option shall not be transferable by Employee otherwise than by will and the
applicable laws of descent and distribution. During the lifetime of Employee,
this Option shall be exercisable only by her.

SECTION SEVEN

TERMINATION OF EMPLOYEE’S OPTION

(a) In the event that Employee ceases to serve as an employee of the Company for
any reason, other than termination for cause or the death of the Employee, the
Option shall terminate three (3) months from the date on which she ceases to be
an employee of the Company.

(b) Notwithstanding (a) above, the Option shall terminate (i) immediately if the
Employee is terminated for cause or she materially breaches any employment
contract between her and the Company and (ii) twelve (12) months from the date
of the Employee’s death if the Employee is employed by the Company on the date
of her death.

(c) For purposes of this Section Seven “cause” shall mean material failure of
the Employee to perform her duties under this Agreement; unlawful business
conduct; theft, commission of a felony; or a material violation of the Company’s
work rules or policies. The term “cause” shall



--------------------------------------------------------------------------------

also include the failure of Employee for any reason, within three (3) days after
receipt by Employee of written notice thereof from the Board of Directors of the
Company to correct, cease, or otherwise alter any action or omission that
materially and adversely affects the Company’s profits or operations.

SECTION EIGHT

GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of Virginia.

SECTION NINE

CONTROL BY TERMS OF PLAN

The terms of the Plan shall control the operation of this Agreement, except to
the extent the Agreement provides terms not inconsistent with the Plan.

IN WITNESS WHEREOF, parties hereto have caused the Agreement to be executed on
the day and year first above written.

 

FIRST BANKSHARES, INC.

 

Chairman

 

Secretary EMPLOYEE

 

(Name)